UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 May 8, 2013 Date of Report (date of earliest event reported) 1ST CENTURY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Commission file number 001-34226 Delaware 26-1169687 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1875 Century Park East, Suite1400, Los Angeles, California 90067 (Address of principal executive offices including zip code) (310) 270-9500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events 1st Century Bancshares, Inc. (the “Company”) will make an oral presentation accompanied by a slide presentation on May 8, 2013 at 5:00 p.m. Pacific Daylight Time at the Company’s Annual Stockholders Meeting.The presentation will be delivered by the Company’s Chief Executive Officer and President/Chief Operating Officer. A copy of that slide presentation is furnished as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. The information in this Current Report on Form 8-K (including Exhibit 99.1) is being furnished pursuant to Item 8.01 and Item 9.01 of Form 8-K and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information in this Current Report on Form 8-K shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended (the “Securities Act”), except as shall be expressly set forth by specific reference in such filing. As discussed therein, the slide presentation furnished as Exhibit 99.1 to this Current Report on Form 8-K, and incorporated herein by reference, contains forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act and, as such, may involve known and unknown risks, uncertainties and assumptions. These forward-looking statements relate to the Company’s current expectations and are subject to the limitations and qualifications set forth in the Company’s other documents filed with the U.S. Securities and Exchange Commission, including, without limitation, that actual events and/or results may differ materially from those projected in such forward-looking statements. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit 99.1: Slide Presentation of 1st Century Bancshares, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1ST CENTURY BANCSHARES, INC. Dated: May 8, 2013 By: /s/ Jason P. DiNapoli. Jason P. DiNapoli President and Chief Operating Officer EXHIBIT INDEX ExhibitNo. Description Slide Presentation of 1st Century Bancshares, Inc.
